The opinion of the Court was delivered, by
Woodward, J.
If the father of the plaintiffs owned the land in controversy, they have no title. If their uncle, Capt. Bayard, entered adversely to their fathei’, and by means of the possession kept up by him in his lifetime and by his widow after his death, *110acquired a title under the statute of limitations, then the plaintiffs have a right, for they are the heirs of their uncle.
To fix the character of his holding, the declarations of his widow in 1811, while she was in possession, were admitted in evidence. This is assigned for the first error.
When the cause was here before, these declarations were decided to be evidence. See 9 Barr 252.
But the counsel say they have carried back Capt. Bayard’s possession to a period ten years earlier than was assumed for it at the former hearing of the cause. They deem this a distinguishing and very important fact, for if that possession commenced in 1785, as they now allege, instead of 1795, then the statute had run its course before Í811, the date of the declarations objected to, and the title had vested in these heirs. Then the argument is, that Mrs. Bayard’s declarations were not evidence to affect a title vested in others. The argument is obliged to assume that Bayard’s entry was adverse to St. Clair. If it was not adverse, then there is no importance in the date of its commencement, for a title could never accrue from a possession lacking this leading feature.
It is unfortunate for the plaintiffs in error that the very witness, Margaret Brown, by whom they prove the coz’rected date, seems to prove that Gen. St. Clair put Capt. Bayard into possession. She says, “ Capt. Bayard came with Gen. St. Clair, who brought him to Ligonier to my father’s. This was two or three years before I was married, in 1788. General said to my father, ‘William, I have brought Bayard to this county, and says he is going to build. I will bring his wife in the spring,’ ” &c. Now this looks like an introduction into the disputed territory under the auspices of Gen. St. Clair. And there is other evidence to the same point.
The fact is, the adverse character of Capt. Bayard’s entry and holding, as well as the date of its commencement, were disputed points in the cause, and therefore the declarations of Mrs. Bayard, while she was keeping up the possession, were competent to go to the jury. If the counsel desired special instruction as to the effect of those declarations, in possible views of the cause, they should have prayed for it. And it is probable there would have been no complaint if they had obtained instruction from the Court, that the jury, if they believed Capt. Bayard’s entry was adverse to Gen. St. Clair’s, and was so continued from 1785 for twenty-one years, should disregard Mrs. Bayard’s declarations subsequently made, except as they affected her own interest. But such instruction was not asked for, and the assignments of error do not raise the question. In the admission of the evidence we see no error.
Still less ground is there for the second, third, and fourth assignments of error. The charge was a correct exposition of the statute of limitations, and, in the absence of special points, was all that the case demanded.
*111Nor is the fifth error sustained. We do not understand the Court as deciding that the plaintiff in the execution had the right to elect which tract he would hold under the imperfect levy; but only, that the fact of his election might be taken into view by the jury, in connection with other facts-, as tending to help them to a conclusion which tract really was levied on. And this was right. The plaintiffs have no reason to complain that the plaintiff in the execution applied his title to the Muehmore tract instead of the Forge tract, for the Forge tract was afterwards sold for a much larger sum. It was in view of all the facts in the case, these as well as the rest, that the jury were called on to decide which of these tracts was first levied on and sold. This was a fact for them ; it was fairly submitted to them, and their decision makes an end of it.
That part of the charge assigned for the sixth error was correct. The real question in the case was the adverse possession of Capt. Bayard. If this was not found; if he entered and held under G-en. St. Clair, and the tract was sold at sheriff’s sale as St. Clair’s property, what right has Capt. Bayard’s heirs to object that the tenant in' possession attorned to the purchaser at the sheriff’s sale? In this view of the case, and this is the view which prevailed with the jury, Gray’s possession was St. ClaiFs and not Bayard’s, and the sheriff’s vendee might obtain it under the Act of Assembly, or in any other fair mode, and Bayard’s heirs had nought to say.
Judgment affirmed.